                         Case 2:19-cv-01544-WBS-KJN Document 129 Filed 03/08/21 Page 1 of 4


                     1   David A. Garcia CA Bar No. 218356
                         david.garcia@ogletreedeakins.com
                     2   Carlos Bacio CA Bar No. 328466
                         carlos.bacio@ogletree.com
                     3   OGLETREE, DEAKINS, NASH, SMOAK &
                         STEWART, P.C.
                     4   Park Tower, Fifteenth Floor
                         695 Town Center Drive
                     5   Costa Mesa, CA 92626
                         Telephone: 714-800-7900
                     6   Facsimile:    714-754-1298
                     7   Attorneys for Plaintiff Zoom Imaging Solutions, Inc.
                     8                                       UNITED STATES DISTRICT COURT
                     9                                     EASTERN DISTRICT OF CALIFORNIA
                    10

                    11   ZOOM IMAGING SOLUTIONS, INC.,                        Case No. 2:19-CV-01544-WBS-KJN
                    12                      Plaintiff,                        STIPULATION TO CONTINUE TRIAL
                                                                              DATE; ORDER
                    13            v.
                                                                              Complaint Filed:    August 9, 2019
                    14                                                        Trial Date:         August 3, 2021
                         EDWARD ROE; MAXWELL RAMSAY;                          Judge:              Hon. William B. Shubb
                    15   JON CROSSEN; CORINNE FUERST;                         Magistrate Judge:   Hon. Kendal J. Newman
                         ANDREW ALSWEET; KEVIN TOON;
                    16   JASON PEEBLER; ABIGAIL NEAL;
                         POWER BUSINESS TECHNOLOGY LLC;
                    17   BRYAN DAVIS; MAURA LOPEZ;
                         JEFFREY ORLANDO; JESSICA HINTZ
                    18   and DOES 1 through 100, inclusive,

                    19                      Defendants.

                    20

                    21

                    22

                    23

                    24

                    25

                    26
19cv1544 Zoom
Imaging - Stip to
Cont Dates and
Deadlines           27
                    28

                                                                            1                 Case No. 2:19-CV-01544-WBS-KJN
                                                         STIPULATION TO CONTINUE TRIAL DATE; ORDER
                         109977545.1 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 129 Filed 03/08/21 Page 2 of 4


                     1            Plaintiff Zoom Imaging Solutions, Inc. (“Plaintiff”) and Defendants Edward Roe, Maxwell
                     2   Ramsay, Joe Crossen, Corinne Fuerst, Andrew Alsweet, Kevin Toon, Jason Peebler, Power
                     3   Business Technology LLC, Abigail Neal, Maura Lopez, Jeffrey Orlando, Bryan Davis and Jessica
                     4   Hintz (“Defendants,” and together with Plaintiff, the “Parties”), stipulate to continue the trial date
                     5   and all related deadlines as follows:
                     6            1.        On August 9, 2019, Plaintiff filed the instant lawsuit in this Court against
                     7   Defendants alleging various breach of contract, trade secret misappropriation, breach of fiduciary
                     8   duty, and other claims (the “Lawsuit”).
                     9            2.        On February 14, 2020, the Court set a trial date of August 3, 2021 (Dkt. 90).
                    10            3.        All discovery is currently scheduled to be completed as of April 9, 2021 (Dkt. 90).
                    11            4.        Pursuant to Dkt. 127, the Parties are currently scheduled to disclose experts and
                    12   produce reports by March 25, 2021.
                    13            5.        All motions, except for motions for continuances, temporary restraining orders, or
                    14   other emergency applications, are currently scheduled to be filed on or before May 14, 2021 (Dkt.
                    15   90).
                    16            6.        The Final Pretrial Conference is currently scheduled for June 21, 2021.
                    17            7.        The Parties have not yet completed discovery. The Parties are still seeking
                    18   documents, interrogatories, and there are pending subpoenas for documents to third parties to be
                    19   issued and outstanding.
                    20            8.        This is the first time that the Parties have requested a continuance in this matter.
                    21            WHEREFORE, the Parties stipulate as follows:
                    22            1.        The Trial currently scheduled for August 3, 2021, is continued five months to
                    23   January 3, 2022, or to an adjacent date convenient for this Court.
                    24            2.        The expert disclosure deadline currently scheduled for March 25, 2021, is continued
                    25   five months to August 25, 2021, or to an adjacent date convenient for this Court.
                    26            3.        The discovery cutoff currently scheduled for April 9, 2021, is continued five

19cv1544 Zoom
                    27   months to September 9, 2021, or to an adjacent date convenient for this Court.
Imaging - Stip to
Cont Dates and
Deadlines           28   ///

                                                                              1                 Case No. 2:19-CV-01544-WBS-KJN
                                                     STIPULATION TO CONTINUE TRIAL DATE; [PROPOSED] ORDER
                         109977545.1 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 129 Filed 03/08/21 Page 3 of 4


                     1            4.        The dispositive motion cutoff date currently scheduled for May 14, 2021 is
                     2   continued five months to October 14, 2021, or to an adjacent date convenient for this Court.
                     3            5.        The Final Pretrial Conference currently scheduled for June 21, 2021 is continued
                     4   five months to November 22, 2021, or to an adjacent date convenient for this Court.
                     5

                     6   DATED: March 4 2021                               OGLETREE, DEAKINS, NASH, SMOAK &
                                                                           STEWART, P.C.
                     7

                     8

                     9                                                     By: /s/ David A. Garcia
                                                                               David A. Garcia
                    10                                                         Carlos Bacio
                                                                               Attorneys for Plaintiff
                    11                                                         Zoom Imaging Solutions, Inc.
                    12

                    13   DATED: March 4, 2021                              STOEL RIVES LLP
                    14

                    15
                                                                           By: /s/ Thomas A. Woods
                    16                                                         Thomas A. Woods
                                                                               Christopher L. Russell
                    17                                                         Corey M. Day
                                                                               Nicholas Karkazis
                    18                                                         Attorneys for Defendant
                                                                               Edward Roe and
                    19                                                         Power Business Technology, LLC
                    20

                    21   DATED: March 4, 2021                              PORTER SCOTT, APC

                    22

                    23
                                                                           By: /s/ Martin N. Jensen
                    24                                                         Martin N. Jensen
                                                                               Attorneys for Defendants
                    25                                                         Max Ramsay, Jon Crossen, Corinne Fuerst,
                                                                               Andy Alsweet, Kevin Toon, Jason Peebler,
                    26                                                         Abigail Neal, Bryan Davis, Jessica Hintz, Maura
                                                                               Lopez, and Jeffrey Orlando
19cv1544 Zoom
                    27
Imaging - Stip to
Cont Dates and
Deadlines           28

                                                                              2                 Case No. 2:19-CV-01544-WBS-KJN
                                                     STIPULATION TO CONTINUE TRIAL DATE; [PROPOSED] ORDER
                         109977545.1 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 129 Filed 03/08/21 Page 4 of 4


                     1                                                     ORDER
                     2            PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS HEREBY
                     3   ORDERED THAT:
                     4            1.        The Trial currently scheduled for August 3, 2021, is continued five months to
                     5   January 11, 2022 at 9:00 a.m.
                     6            2.        The expert disclosure deadline currently scheduled for March 25, 2021, is continued
                     7   five months to August 25, 2021, or to an adjacent date convenient for this Court;
                     8            3.        The discovery cutoff currently scheduled for April 9, 2021, is continued five
                     9   months to September 9, 2021, or to an adjacent date convenient for this Court;
                    10            4.        The dispositive motion cutoff date currently scheduled for May 14, 2021 is
                    11   continued five months to October 14, 2021, or to an adjacent date convenient for this Court;
                    12            5.        The Final Pretrial Conference currently scheduled for June 21, 2021 is continued
                    13   five months to November 22, 2021 at 1:30 p.m.; and
                    14            6.        All other deadlines, which are triggered by the trial date, shall be recalculated in
                    15   accordance with the new trial date.
                    16

                    17   Dated: March 5, 2021
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

19cv1544 Zoom
                    27
Imaging - Stip to
Cont Dates and
Deadlines           28

                                                                              3                 Case No. 2:19-CV-01544-WBS-KJN
                                                     STIPULATION TO CONTINUE TRIAL DATE; [PROPOSED] ORDER
                         109977545.1 0069594-00002
